Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-36 are canceled. Claims 37-52 are pending and are under examination in this office action.

Specification
3.	The disclosure is objected to because of the following informalities: the first paragraph of the specification is objected to because the US Application No. 14/002033 was issued as US Patent No. 10842849. Appropriate correction is required.

Claim Objections
4.	Claim 48 is objected to because of the following informalities: the claim 48 ends with a comma, not a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for promoting nerve growth or neurite outgrowth in vitro or in vivo or promoting axonal outgrowth of retinal ganglion cells after optic nerve crush in mice by administration of an IGFBPL-1 polypeptide comprising the amino acid sequence of SEQ ID NO:2 or a nucleic acid encoding the amino acid sequence of SEQ ID NO:2 or comprising the nucleic acid sequence of SEQ ID NO:1, does not reasonably provide enablement for a method of treating glaucoma, a nerve injury in the eye caused by all possible mechanisms or Leber’s optic neuropathy by a nucleic acid encoding IGFBPL-1 polypeptide comprising SEQ ID NO:2 or comprising SEQ ID NO:1 as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In addition, the specification does not enable the invention of claims 37-52 that is directed to a method of curing.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 37-52 are drawn to methods of treating glaucoma, a nerve injury in the eye and Leber’s optic neuropathy in a subject, comprising, administering a nucleic acid encoding an IGFBPL-1 polypeptide comprising SEQ ID NO:2 to the eye of a subject in need thereof. The claims encompass curing glaucoma, a nerve injury in the eye caused by all possible mechanisms including neurodegenerative diseases, and Leber’s optic neuropathy using a nucleic acid encoding an IGFBPL-1 polypeptide comprising SEQ ID NO:2 in view of paragraph [0029] of the published specification.
The instant invention is based on the findings that addition of IGFBPL-1 alone or in combination with IGF-1 in PO retinal ganglion cells (RGC) or hippocampal neuron cultures promotes axonal extension and IGFBPL-1 knockout mice show a reduced number of optic nerves. In addition, intravitreous delivery of IGFBPL1, either in the presence or absence of IGF-I promotes axonal extension of RGC after optic nerve crush in mice. Applicant extrapolates the above findings to the claimed methods.
Based on the specification and prior art, Applicant is enabled for promoting neurite outgrowth in RGC or axonal extension of RGC after optic nerve crush in mice by intravitreous delivery of IGFBPL1 to the injured optic nerves or promoting neurite outgrowth in RGC or hippocampal neurons in vitro by using IGFBPL-1, wherein the IGFBPL-1 comprises the amino acid sequence of SEQ ID NO:2 or is encoded by a nucleic acid comprising SEQ ID NO:1. However, the claims are not limited to the method set forth above but also encompass a method of curing glaucoma, a nerve injury in the eye caused by all possible mechanisms including neurodegenerative diseases, and Leber’s optic neuropathy using a nucleic acid encoding an IGFBPL-1 polypeptide comprising SEQ ID NO:2 in view of paragraph [0029] of the published specification.
[0029] The terms "treating" and "treatment" as used herein refer to the administration of an agent or formulation to a clinically symptomatic individual afflicted with an adverse condition, disorder, or disease, so as to effect a reduction in severity and/or frequency of symptoms, eliminate the symptoms and/or their underlying cause, and/or facilitate improvement or remediation of damage.

Neither the specification nor the prior teaches that administration of the claimed DNA encoding an IGFBPL-1 polypeptide comprising SEQ ID NO:2 can cure glaucoma, a nerve injury in the eye and Leber’s optic neuropathy in a subject because there is no cure for glaucoma, a nerve injury in the eye and Leber’s optic neuropathy in a subject in view of the factsheet of Glaucoma from the NEI website (www.nei.nih.gov/learn-about-eye-health/eye-conditions-and-diseases/glaucoma), the factsheet of Leber’s optic neuropathy from the Cleveland Clinic website and the factsheet of optic nerve damage from Irisivision website (irisvision.com/can-optic-nerve-damage-be-treated/). 
In addition, the limitation “nerve injury in the eye in a subject” recited in independent claim 42 is not defined. Thus, the instant claims encompass all forms of nerve injury in the eye caused by all possible mechanisms including CNS neurodegeneration. For example, neuronal injury can be due to multiple sclerosis (MS), which develops optic neuritis. However, neither the specification nor the prior art provides evidence that neuronal injury caused by MS can be cured by administration of a DNA encoding IGFBPL-1 comprising the amino acid sequence of SEQ ID NO:2. The regeneration or cure in a nerve injury in the CNS is still a challenge. For example, several molecules have been identified to inhibit remyelination in the CNS and axonal/neurite regeneration, myelin-associated molecules such as Nogo, MAG, and proteoglycans in the extracellular matrix, (see p. 1052, 2% col., Blight Nat. Neurosci. 2002. 5: 1051-4, as in IDS; p. 316, Schmidt et al. Annu. Rev. Biomed. Eng. 2003. 5: 293-347, as in IDS and p. 450, 2"° col. Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454, as in IDS). The nerve injury regularly results in generation of glial scars, which inhibits nerve regeneration (Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454, as in IDS). The data of nerve regeneration derived from a rat animal model cannot be applied to other animals including humans. Hoke et al. teach that regeneration found in certain rat models only occurs over a relatively short distance that is caused by a short duration of denervation. However, in humans, nerve regeneration requires the nerve to re-grow over long distances and the distal portion of the nerve progressively loses its ability to support regeneration during the regeneration process (Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454, as in IDS). In order to regenerate or cure damaged nerves in the CNS, several issues need to be overcome, including increasing outgrowth for a long distance, slowing denervation changes in denervated Schwann cells (preventing scar formation) and overcoming inhibitory molecules that prevent regeneration. However, none of these problems have been overcome in the degenerative CNS for regeneration. Neither the specification nor the prior art provides guidance to enable a skilled artisan to practice the claimed method to regenerate or cure damaged nerves in the CNS. Thus, it is unpredictable whether administration of the claimed DNA encoding IGFBPL-1 comprising the amino acid sequence of SEQ ID NO:2 or a DNA comprising SEQ ID NO:1 can treat or cure all forms of nerve injury in the eye caused by all possible mechanisms. Applicant is not enabled for the claimed invention commensurate in scope with the claims without undue experimentation because neither prior art nor the specification has provided any evidence that the nerve damage of the CNS can be regenerated or cured by the claimed DNA encoding an IGFBPL-1 polypeptide comprising the amino acid sequence of SEQ ID NO:2 once the nerve is damaged.
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method treating neuronal injury or condition associated injury of a neuron caused by any possible mechanisms.

	
Claim Rejections - 35 USC § 102 & 103
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 
Claims 42, 44, 46 and 48 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dedera et al. (US7109030, issued Sep 19, 2006; was also published as US2006/0073514, as in IDS) as evidenced by Sherman et al. (Arch Phy. Med. Rehabil. 1997; 78: 1012-1014), Boughton (Traumatic Optic Neuropathy: Previous Therapies Now Questioned or Shelved; published Nov/Dec 2009, retrieved on 1/10/1 from EyeNet Magazine website www.aao.org/eyenet/article/traumatic-optic- neuropathy-previous-therapies-now-, as in IDS), Duggan et al. (Curr. Alzheimer's Research, 2010; 7:3-14) and Margalit et al. (Artificial Oragns, 2003; 27:963-974).
Claims 42, 44, 46 and 48 are drawn to a method of treating a nerve injury in the eye of a subject, the method comprising administering a nucleic acid encoding an IGFBPL-1 polypeptide comprising SEQ ID NO:2 to the eye of a subject in need thereof. Dependent claims are directed wherein the nucleic acid comprises SEQ ID NO:1 (claim 43), different administration routes including intraocular or intraorbital administrations (claim 44), wherein the nerve injury is an injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron (claim 46), different optic nerve neuron injured by optic neuritis (ON), multiple sclerosis (MS), trauma, ischemia, or branch or central vein/artery occlusion (claim 48).
Dedera et al. (US7109030) teaches a method of treating different neurodegenerative diseases including acute spinal cord injury, trauma, Alzheimer’s, disease associated with neuronal injury caused by toxin or neurodegeneration, ischemia-reperfusion injury, traumatic lesions, cerebral infarction or ischemia, multiple sclerosis (MS), or glaucoma surgery in a subject comprising intraocularly administering to the subject (i.e. administering to the eye of the subject) an IGFBPL-1 protein comprising the amino acid sequence of SEQ ID NO:2 or a nucleic acid encoding the IGFBPL-1 comprising the amino acid sequence of SEQ ID NO:2 (see the sequence alignment below; col. 3, lines 35-col. 4, line 67; col. 5, line 34 to col. 6, line 3; col. 39 lines 44-62; col. 50, line 28-col. 51, line 52; col. 53, lines 20-col. 55, line 48, in particular), which meet the limitation recited in claims 42, 44 and 46-48 because spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as multiple sclerosis are with a nerve injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron as evidenced by Sherman et al. (Arch Phy. Med. Rehabil. 1997; 78: 1012-1014), Boughton (Traumatic Optic Neuropathy: Previous Therapies Now Questioned or Shelved; published Nov/Dec 2009, retreived from EyeNet Magazine website www.aao.org/eyenet/article/traumatic-optic- neuropathy-previous-therapies-now- on 1/10/19), Duggan et al. (Curr. Alzheimer's Research, 2010; 7:3-14) and Margalit et al. (Artificial Oragns, 2003; 27:963-974). Thus, claims 42, 44, 46 and 48 are anticipated by Dedera et al..

Even if Dedera does not teach that spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS are with a nerve injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron, Sherman, Boughton, Duggan and Margalit teach that spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS are disorders or conditions associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron. 
Sherman teaches that patients with spinal cord injury have optic nerve damages or injury to optic nerve neuron, a retinal ganglion cell or a retinal neuron and identifying and diagnosing macular degeneration relies on identifying and determining whether there is optic nerve damage, or neuronal injury to optic nerve neuron, a retinal ganglion cell or a retinal neuron (see abstract; p. 333, in particular). 
Boughton teaches that patients spinal cord injury or trauma have optic nerve damages or neuronal injury to optic nerve neuron, a retinal ganglion cell or a retinal neuron and identifying and diagnosing spinal cord injury or trauma also requires identifying and determining whether there is optic nerve damage, or neuronal injury to optic nerve neuron, a retinal ganglion cell or a retinal neuron (see abstract; p.1-2, in particular). 
Duggan teaches that patients with Alzheimer’s diseases or other neurodegenerative diseases also have optic nerve damages or neuronal damages/ injury to optic nerve neuron, a retinal neuron/ganglion cell, or degeneration or loss of retinal neurons and identifying and diagnosing AD relies on identifying and determining whether there is optic nerve damage, or neuronal injury to optic nerve neuron, a retinal ganglion cell or a retinal neuron (see abstract; p. 4-6, tables 1-2, in particular).
Margalit teaches that patients with multiple sclerosis develop optic neuritis, which is an optic nerve disease with damage or loss of optic nerves (see p. 973, 2nd col., section: inflammatory optic neuropathies-optic neuritis). 
It would have been obvious to a skilled artisan at the time the instant invention was made to combine the teachings of Sherman, Boughton, Duggan and Margalit with the teachings of Dedera to treat a nerve injury caused by disorders or conditions associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron or spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron because spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS are associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron as taught by Sherman, Boughton, Duggan and Margalit. Thus, it is obvious to treat or promote neurite outgrowth in a nerve injury caused by an injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron in a subject suffering from spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS that are associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron in the method of Dedera to promote neurite outgrowth or to treat spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron by intraocular administration of IGFBPL-1 or a DNA encoding thereof with an expectation of success because Dedera teaches a method of treating different neurodegenerative diseases including acute spinal cord injury, trauma, Alzheimer’s, disease associated with neuronal injury caused by toxin or neurodegeneration, ischemia-reperfusion injury, traumatic lesions, cerebral infarction or ischemia, multiple sclerosis (MS), or glaucoma surgery in a subject comprising intraocularly administering to the subject (i.e. administering to the eye of the subject) an IGFBPL-1 protein comprising the amino acid sequence of SEQ ID NO:2 or a nucleic acid encoding the IGFBPL-1 comprising the amino acid sequence of SEQ ID NO:2, and Sherman, Boughton, Duggan and Margalit teach that spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS are associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron and can be treated by intraocular administration of IGFBPL-1 or a nucleic acid encoding thereof. Note that “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-l, KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP § 2144.07.

SEQ ID NO:2
US-10-218-325-6
; Sequence 6, Application US/10218325
; Patent No. 7109030
; GENERAL INFORMATION:
;  APPLICANT: Dedera, Douglas
;  APPLICANT:  Yamazaki, Victoria
;  APPLICANT:  Asundi, Vinod
;  APPLICANT:  Liu, Chenghua
;  APPLICANT:  Tang, Y. Tom
;  APPLICANT:  Drmanac, Radoje T.
;  TITLE OF INVENTION: Methods of Therapy and Diagnosis Using Insulin-like Growth Factor Binding
;  TITLE OF INVENTION:  Protein-like Polypeptides and Polynucleotides
;  FILE REFERENCE: HYS-38CIP2
;  CURRENT APPLICATION NUMBER: US/10/218,325
;  CURRENT FILING DATE:  2002-08-12
;  PRIOR APPLICATION NUMBER: 10/087,137
;  PRIOR FILING DATE: 2002-02-27
;  PRIOR APPLICATION NUMBER: 09/784,748
;  PRIOR FILING DATE: 2001-02-14
;  PRIOR APPLICATION NUMBER: 09/649,167
;  PRIOR FILING DATE: 2000-08-23
;  PRIOR APPLICATION NUMBER: 09/540,217
;  PRIOR FILING DATE: 2000-03-31
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 6
;   LENGTH: 278
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-218-325-6

  Query Match             100.0%;  Score 1516;  DB 7;  Length 278;
  Best Local Similarity   100.0%;  
  Matches  278;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPRLSLLLPLLLLLLLPLLPPLSPSLGIRDVGGRRPKCGPCRPEGCPAPAPCPAPGISAL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPRLSLLLPLLLLLLLPLLPPLSPSLGIRDVGGRRPKCGPCRPEGCPAPAPCPAPGISAL 60

Qy         61 DECGCCARCLGAEGASCGGRAGGRCGPGLVCASQAAGAAPEGTGLCVCAQRGTVCGSDGR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DECGCCARCLGAEGASCGGRAGGRCGPGLVCASQAAGAAPEGTGLCVCAQRGTVCGSDGR 120

Qy        121 SYPSVCALRLRARHTPRAHPGHLHKARDGPCEFAPVVVVPPRSVHNVTGAQVGLSCEVRA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SYPSVCALRLRARHTPRAHPGHLHKARDGPCEFAPVVVVPPRSVHNVTGAQVGLSCEVRA 180

Qy        181 VPTPVITWRKVTKSPEGTQALEELPGDHVNIAVQVRGGPSDHEATAWILINPLRKEDEGV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VPTPVITWRKVTKSPEGTQALEELPGDHVNIAVQVRGGPSDHEATAWILINPLRKEDEGV 240

Qy        241 YQCHAANMVGEAESHSTVTVLDLSKYRSFHFPAPDDRM 278
              ||||||||||||||||||||||||||||||||||||||
Db        241 YQCHAANMVGEAESHSTVTVLDLSKYRSFHFPAPDDRM 278

SEQ ID NO:1
US-10-218-325-5
; Sequence 5, Application US/10218325
; Patent No. 7109030
; GENERAL INFORMATION:
;  APPLICANT: Dedera, Douglas
;  APPLICANT:  Yamazaki, Victoria
;  APPLICANT:  Asundi, Vinod
;  APPLICANT:  Liu, Chenghua
;  APPLICANT:  Tang, Y. Tom
;  APPLICANT:  Drmanac, Radoje T.
;  TITLE OF INVENTION: Methods of Therapy and Diagnosis Using Insulin-like Growth Factor Binding
;  TITLE OF INVENTION:  Protein-like Polypeptides and Polynucleotides
;  FILE REFERENCE: HYS-38CIP2
;  CURRENT APPLICATION NUMBER: US/10/218,325
;  CURRENT FILING DATE:  2002-08-12
;  PRIOR APPLICATION NUMBER: 10/087,137
;  PRIOR FILING DATE: 2002-02-27
;  PRIOR APPLICATION NUMBER: 09/784,748
;  PRIOR FILING DATE: 2001-02-14
;  PRIOR APPLICATION NUMBER: 09/649,167
;  PRIOR FILING DATE: 2000-08-23
;  PRIOR APPLICATION NUMBER: 09/540,217
;  PRIOR FILING DATE: 2000-03-31
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 5
;   LENGTH: 1009
;   TYPE: DNA
;   ORGANISM: Homo sapiens
;   FEATURE: 
;   NAME/KEY: CDS
;   LOCATION: (79)..(915)
;   OTHER INFORMATION: 
US-10-218-325-5

  Query Match             79.5%;  Score 868.6;  DB 14;  Length 1009;
  Best Local Similarity   99.5%;  
  Matches  871;  Conservative    0;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 CCGCCGCTGTCCCGGAGCAAGCCATGCCGCGCTTGTCTCTGCTCTTGCCGCTGCTGCTTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         56 CCGCCGCTGTCCCGGAGCAAGCCATGCCGCGCTTGTCTCTGCTCTTGCCGCTGCTGCTTC 115

Qy         61 TGCTGCTGCTGCCGCTGCTGCCGCCGCTGTCCCCGAGCCTTGGGATCCGCGACGTGGGCG 120
              |||||||||||||||||||||||||||||||||||||||| |||||||||||||||||||
Db        116 TGCTGCTGCTGCCGCTGCTGCCGCCGCTGTCCCCGAGCCTCGGGATCCGCGACGTGGGCG 175

Qy        121 GCCGGCGCCCCAAGTGTGGTCCGTGCCGGCCAGAGGGCTGCCCGGCGCCTGCGCCCTGCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        176 GCCGGCGCCCCAAGTGTGGTCCGTGCCGGCCAGAGGGCTGCCCGGCGCCTGCGCCCTGCC 235

Qy        181 CGGCGCCCGGGATCTCGGCGCTCGACGAGTGCGGCTGCTGCGCCCGCTGCCTGGGAGCCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        236 CGGCGCCCGGGATCTCGGCGCTCGACGAGTGCGGCTGCTGCGCCCGCTGCCTGGGAGCCG 295

Qy        241 AGGGCGCGAGCTGCGGGGGCCGCGCCGGCGGGCGCTGTGGCCCCGGCCTGGTATGCGCGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        296 AGGGCGCGAGCTGCGGGGGCCGCGCCGGCGGGCGCTGTGGCCCCGGCCTGGTATGCGCGA 355

Qy        301 GCCAGGCCGCTGGGGCAGCGCCCGAGGGCACCGGGCTCTGCGTGTGCGCGCAGCGCGGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        356 GCCAGGCCGCTGGGGCAGCGCCCGAGGGCACCGGGCTCTGCGTGTGCGCGCAGCGCGGCA 415

Qy        361 CCGTCTGCGGCTCCGACGGTCGCTCGTACCCCAGCGTCTGCGCGCTGCGCCTGCGCGCTC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        416 CCGTCTGCGGCTCCGACGGTCGCTCGTACCCCAGCGTCTGCGCGCTGCGCCTGCGCGCTC 475

Qy        421 GGCACACGCCCCGCGCGCACCCCGGTCACCTGCACAAGGCGCGCGACGGCCCTTGCGAGT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        476 GGCACACGCCCCGCGCGCACCCCGGTCACCTGCACAAGGCGCGCGACGGCCCTTGCGAGT 535

Qy        481 TCGCTCCTGTGGTCGTCGTTCCTCCCCGAAGTGTTCACAACGTCACCGGGGCGCAGGTGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        536 TCGCTCCTGTGGTCGTCGTTCCTCCCCGAAGTGTTCACAACGTCACCGGGGCGCAGGTGG 595

Qy        541 GCCTGTCCTGTGAAGTGAGGGCTGTGCCTACCCCAGTCATCACGTGGAGAAAGGTCACGA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        596 GCCTGTCCTGTGAAGTGAGGGCTGTGCCTACCCCAGTCATCACGTGGAGAAAGGTCACGA 655

Qy        601 AGTCCCCTGAGGGCACCCAAGCACTGGAGGAGCTGCCTGGGGACCATGTCAATATAGCTG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        656 AGTCCCCTGAGGGCACCCAAGCACTGGAGGAGCTGCCTGGGGACCATGTCAATATAGCTG 715

Qy        661 TCCAAGTGCGAGGGGGCCCTTCTGACCATGAGGCCACGGCCTGGATTTTGATCAACCCCC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        716 TCCAAGTGCGAGGGGGCCCTTCTGACCATGAGGCCACGGCCTGGATTTTGATCAACCCCC 775

Qy        721 TGCGAAAGGAGGATGAGGGTGTGTACCAGTGCCATGCAGCCAACATGGTGGGAGAGGCTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        776 TGCGAAAGGAGGATGAGGGTGTGTACCAGTGCCATGCAGCCAACATGGTGGGAGAGGCTG 835

Qy        781 AGTCCCACAGCACAGTGACGGTTCTAGATCTGAGTAAATACAGGAGCTTCCACTTCCCAG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        836 AGTCCCACAGCACAGTGACGGTTCTAGATCTGAGTAAATACAGGAGCTTCCACTTCCCAG 895

Qy        841 CTCCCGATGACCGCATGTGATGGAGAAATGGTCTT 875
              ||||||||||||||||||||||||||||||  | |
Db        896 CTCCCGATGACCGCATGTGATGGAGAAATGTACAT 930


Claim Rejections - 35 USC § 103
8.	Claims 44-47 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dedera et al. (US7109030) as evidenced by Sherman et al. (1997), Boughton (2009), Duggan et al. (2010) and Margalit et al. (2003) as applied to claims 42, 44, 46 and 48 above, and further in view of Warren et al. (US8470295, issued Jun 25, 2013, priority May 10, 2007) and Margalit et al. (Artificial Oragns, 2003; 27:963-974).
Dedera, Sherman, Boughton, Duggan and Margalit are set forth above. In addition, Margalit teaches retinal and optic nerve diseases include outer retinal degeneration (photoreceptor cells) including retinitis pigmentosa (RP) or AMD, inner retinal diseases include vascular retinopathies, diabetic retinopathy (NPDR and PDR), retinal venous occlusive disease including central retinal vein occlusion (CRVO) and optic nerve diseases including glaucoma, optic neuritis and multiple sclerosis and ischemic optic neuropathy (ION) as in claim 47 (see p.966-973).
While Dedera, Sherman, Boughton, Duggan and Margalit does not teach intraorbital or intravitreal administration of IGFBPL-1 as in claims 44 and 45, or different retinal neuron injury diseases including macular degeneration (MD) or AMD as in claim 47, Warren et al. (US8470295) teach these limitations. Warren teaches a method of treating macular degeneration/photoreceptor dystrophy in a subject comprising intravitreally administering to the subject an IGFBPL-1 protein (see col. 5, lines 14-col. 6, lines 7; col. 10, line 51-col. 12, line 30; col. 22, lines 57-col. 23, line 35; lines 19-35). 
It would have been obvious to a skilled artisan at the time the instant invention was made to combine the teachings of Warren with the teachings of Dedera, Sherman, Boughton, Duggan and Margalit to treat a nerve injury caused by an optic nerve neuron, retinal ganglion neuron or retinal neuron including MD or AMD or due to spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron via intravitreal administration of IGFBPL-1 comprising the amino acid sequence of SEQ ID NO:4 or a DNA encoding the IGFBPL-1 because Dedera, Sherman, Boughton, Duggan and Margalit teach a method of treating or promoting neurite outgrowth in a nerve injury caused by an injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron in a subject suffering from spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS or other ocular diseases associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron disclosed by Margalit or recited in claims 47-48 by intraocular administration of IGFBPL-1 or a DNA encoding thereof, while Warren teaches a method of treating ocular diseases associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron, such as MD, AMD or photoreceptor dystrophy in a subject comprising intravitreally administering to the subject an IGFBPL-1 protein. 
A person of ordinary skill in the art would have recognized that applying the known technique disclosed by Warren to the method of Dedera, Sherman, Boughton, Duggan and Margalit would have yield the predictable result of treating or promoting neurite outgrowth in a nerve injury caused by an injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron in a subject suffering from spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS that are associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron by intravitreal or intraocular administration of IGFBPL-1 or a DNA encoding thereof. Intravitreal delivery of IGFBPL-1 or a DNA encoding thereof to a nerve injury caused by an injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron in a subject suffering from spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS that are associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron would treat or promote neurite outgrowth in a nerve injury caused by an optic nerve neuron, retinal ganglion neuron or retinal neuron including MD or AMD or due to spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS or other conditions or injuries or diseases associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron disclosed by Margalit or recited in claims 47-48.  
Thus, it is obvious to treat a nerve injury due to an injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron including spinal cord injury or other neurodegenerative diseases such as MS associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron via intravitreal administration of IGFBPL-1 or a DNA encoding the IGFBPL-1 in the method of Dedera, Sherman, Boughton, Duggan and Margalit because the results are expected. Note that “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-l, KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP § 2144.07.

9.	Claim 43 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dedera et al. (US7109030) and evidentiary references: Sherman et al. (1997), Boughton (2009), Duggan et al. (2010) and Margalit et al. (2003) as applied to claims 42, 44, 46 and 48 above, and further in view of Philips (US20080193446, published Aug 14, 2008, priority Jan 27, 2005).
Dedera, Sherman, Boughton, Duggan and Margalit are set forth above but fail to teach that the nucleic acid sequence encoding the IGFBPL-1 polypeptide of SEQ ID NO:2 is exactly identical sequence to SEQ ID NO:1 as in claim 43.
Philips (US20080193446) teaches a protein encoded by SEQ ID NO:1 (see the sequence alignment below).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a DNA encoding IGFBPL-1 comprising SEQ ID NO:2, wherein the DNA comprises SEQ ID NO:1 in the method of Dedera, Sherman, Boughton, Duggan, Margalit to treat a nerve injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron including spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron. The person of ordinary skill in the art would have been motivated to do so with an expectation of success because Dedera, Sherman, Boughton, Duggan, Margalit teach using IGFBPL-1 of SEQ ID NO:2 and a DNA encoding the IGFBPL-1 of SEQ ID NO:2 to promote nerve growth or neurite outgrowth or to treat neuronal injury including spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron, and Philips teaches a protein encoded by SEQ ID NO:1. 

A person of ordinary skill in the art would have recognized that applying the known DNA having SEQ ID NO:1 disclosed by Philips in the method of Dedera, Sherman, Boughton, Duggan and Margalit would have yield the predictable result of treating or promoting neurite outgrowth in a nerve injury caused by an injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron in a subject suffering from spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS that are associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron by intraocular administration of IGFBPL-1 or a DNA encoding thereof. 
Intraocular delivery of a DNA of SEQ ID NO:1 that encodes the IGFBPL-1 comprising the sequence of SEQ ID NO:2 to a nerve injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron in a subject suffering from spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS that are associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron would treat or promote neurite outgrowth in the nerve injury caused by an optic nerve neuron, retinal ganglion neuron or retinal neuron as recited in claims 47-48.  
Thus, it is obvious to treat a nerve injury due to an injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron including spinal cord injury or other neurodegenerative diseases such as MS associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron via administration or intraocular administration of a DNA of SEQ ID NO:1 encoding the IGFBPL-1 having the SEQ ID NO:2 in the method of Dedera, Sherman, Boughton, Duggan and Margalit because the results are expected. Note that “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-l, KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP § 2144.07.
SEQ ID NO:1
US-11-814-954-2
; Sequence 2, Application US/11814954
; Publication No. US20080193446A1
; GENERAL INFORMATION:
;  APPLICANT: Phillips, Heidi S.
;  TITLE OF INVENTION: Compositions and Methods for the Diagnosis and
;  TITLE OF INVENTION:  Treatment of Tumor
;  FILE REFERENCE: P5038R1
;  CURRENT APPLICATION NUMBER: US/11/814,954
;  CURRENT FILING DATE:  2007-07-27
;  PRIOR APPLICATION NUMBER: PCT/US2006/002556
;  PRIOR FILING DATE: 2006-01-25
;  PRIOR APPLICATION NUMBER: US 60/648,300
;  PRIOR FILING DATE: 2005-01-27
;  NUMBER OF SEQ ID NOS: 7
; SEQ ID NO 2
;   LENGTH: 3564
;   TYPE: DNA
;   ORGANISM: Homo sapiens
US-11-814-954-2

  Query Match             100.0%;  Score 1093;  DB 30;  Length 3564;
  Best Local Similarity   100.0%;  
  Matches 1093;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCGCCGCTGTCCCGGAGCAAGCCATGCCGCGCTTGTCTCTGCTCTTGCCGCTGCTGCTTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          7 CCGCCGCTGTCCCGGAGCAAGCCATGCCGCGCTTGTCTCTGCTCTTGCCGCTGCTGCTTC 66

Qy         61 TGCTGCTGCTGCCGCTGCTGCCGCCGCTGTCCCCGAGCCTTGGGATCCGCGACGTGGGCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         67 TGCTGCTGCTGCCGCTGCTGCCGCCGCTGTCCCCGAGCCTTGGGATCCGCGACGTGGGCG 126

Qy        121 GCCGGCGCCCCAAGTGTGGTCCGTGCCGGCCAGAGGGCTGCCCGGCGCCTGCGCCCTGCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        127 GCCGGCGCCCCAAGTGTGGTCCGTGCCGGCCAGAGGGCTGCCCGGCGCCTGCGCCCTGCC 186

Qy        181 CGGCGCCCGGGATCTCGGCGCTCGACGAGTGCGGCTGCTGCGCCCGCTGCCTGGGAGCCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        187 CGGCGCCCGGGATCTCGGCGCTCGACGAGTGCGGCTGCTGCGCCCGCTGCCTGGGAGCCG 246

Qy        241 AGGGCGCGAGCTGCGGGGGCCGCGCCGGCGGGCGCTGTGGCCCCGGCCTGGTATGCGCGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        247 AGGGCGCGAGCTGCGGGGGCCGCGCCGGCGGGCGCTGTGGCCCCGGCCTGGTATGCGCGA 306

Qy        301 GCCAGGCCGCTGGGGCAGCGCCCGAGGGCACCGGGCTCTGCGTGTGCGCGCAGCGCGGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        307 GCCAGGCCGCTGGGGCAGCGCCCGAGGGCACCGGGCTCTGCGTGTGCGCGCAGCGCGGCA 366

Qy        361 CCGTCTGCGGCTCCGACGGTCGCTCGTACCCCAGCGTCTGCGCGCTGCGCCTGCGCGCTC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        367 CCGTCTGCGGCTCCGACGGTCGCTCGTACCCCAGCGTCTGCGCGCTGCGCCTGCGCGCTC 426

Qy        421 GGCACACGCCCCGCGCGCACCCCGGTCACCTGCACAAGGCGCGCGACGGCCCTTGCGAGT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        427 GGCACACGCCCCGCGCGCACCCCGGTCACCTGCACAAGGCGCGCGACGGCCCTTGCGAGT 486

Qy        481 TCGCTCCTGTGGTCGTCGTTCCTCCCCGAAGTGTTCACAACGTCACCGGGGCGCAGGTGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        487 TCGCTCCTGTGGTCGTCGTTCCTCCCCGAAGTGTTCACAACGTCACCGGGGCGCAGGTGG 546

Qy        541 GCCTGTCCTGTGAAGTGAGGGCTGTGCCTACCCCAGTCATCACGTGGAGAAAGGTCACGA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        547 GCCTGTCCTGTGAAGTGAGGGCTGTGCCTACCCCAGTCATCACGTGGAGAAAGGTCACGA 606

Qy        601 AGTCCCCTGAGGGCACCCAAGCACTGGAGGAGCTGCCTGGGGACCATGTCAATATAGCTG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        607 AGTCCCCTGAGGGCACCCAAGCACTGGAGGAGCTGCCTGGGGACCATGTCAATATAGCTG 666

Qy        661 TCCAAGTGCGAGGGGGCCCTTCTGACCATGAGGCCACGGCCTGGATTTTGATCAACCCCC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        667 TCCAAGTGCGAGGGGGCCCTTCTGACCATGAGGCCACGGCCTGGATTTTGATCAACCCCC 726

Qy        721 TGCGAAAGGAGGATGAGGGTGTGTACCAGTGCCATGCAGCCAACATGGTGGGAGAGGCTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        727 TGCGAAAGGAGGATGAGGGTGTGTACCAGTGCCATGCAGCCAACATGGTGGGAGAGGCTG 786

Qy        781 AGTCCCACAGCACAGTGACGGTTCTAGATCTGAGTAAATACAGGAGCTTCCACTTCCCAG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        787 AGTCCCACAGCACAGTGACGGTTCTAGATCTGAGTAAATACAGGAGCTTCCACTTCCCAG 846

Qy        841 CTCCCGATGACCGCATGTGATGGAGAAATGGTCTTAGAAACATTGATCATGGGATGATGG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        847 CTCCCGATGACCGCATGTGATGGAGAAATGGTCTTAGAAACATTGATCATGGGATGATGG 906

Qy        901 AAAAGTCAAATAACGGATCTTTGTGCTTCATGAAGAGTTGGAAAACCTGTGTGTGTAGAT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        907 AAAAGTCAAATAACGGATCTTTGTGCTTCATGAAGAGTTGGAAAACCTGTGTGTGTAGAT 966

Qy        961 GACCCCTTTTGTGTGTTTTTAAAAATTAGATGCAAACTAGATCTGTATGCAGATGTAGTT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        967 GACCCCTTTTGTGTGTTTTTAAAAATTAGATGCAAACTAGATCTGTATGCAGATGTAGTT 1026

Qy       1021 TTTAGCAGGGCAAACAGTGAGAAACGGATTTGCATGTGGCTTTTTTATACTTTTGAAATG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1027 TTTAGCAGGGCAAACAGTGAGAAACGGATTTGCATGTGGCTTTTTTATACTTTTGAAATG 1086

Qy       1081 AATTGTTCCATGA 1093
              |||||||||||||
Db       1087 AATTGTTCCATGA 1099


Double Patenting

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 37-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10842849 in view of Dedera et al. (US7109030) and Philips (US20080193446) and evidentiary references: Sherman et al. (1997), Boughton (2009), Duggan et al. (2010) and Margalit et al. (2003).
instant claims 37-52 encompass methods of treating glaucoma, a nerve injury in the eye and Leber’s optic neuropathy in a subject, comprising administering a nucleic acid encoding an IGFBPL-1 polypeptide comprising SEQ ID NO:2 to the eye of a subject in need thereof. 
Claims 1-16 of the ‘849 patent encompass methods of treating glaucoma, a nerve injury in the eye and Leber’s optic neuropathy in a subject, comprising intravitreally administering an IGFBPL-1 polypeptide comprising SEQ ID NO:2 to the eye of a subject in need thereof.
The difference between instant claims and the claims of the ‘849 patent is a DNA encoding an IGFBPL-1 polypeptide comprising SEQ ID NO:2 vs. an IGFBPL-1 polypeptide comprising SEQ ID NO:2. The difference between instant claims 42-48 and the claims of ‘849 is a nerve injury to an optic nerve, a retinal ganglion cell or a retinal neuron caused by different diseases recited in the claims. 
While the claims of the ‘849 patent does not recite a DNA encoding an IGFBPL-1 polypeptide comprising SEQ ID NO:2, Philips teaches this limitation and provides motivation and an expectation of success of using a DNA encoding an IGFBPL-1 polypeptide comprising SEQ ID NO:2 in the method of the ‘849 patent for the reasons set forth above. While the claims of the ‘849 patent does not recite a nerve injury to an optic nerve, a retinal ganglion cell or a retinal neuron caused by different diseases as recited in claims 42-48, Dedera, Sherman, Boughton, Duggan and Margalit teach these limitations and provide motivation and an expectation of success of treating a nerve injury to an optic nerve, a retinal ganglion cell or a retinal neuron caused by different disease using a DNA encoding an IGFBPL-1 polypeptide comprising SEQ ID NO:2 in the method of the ‘849 patent for the reasons set forth above.
Intravitreal delivery of a DNA of SEQ ID NO:1 that encodes the IGFBPL-1 comprising the sequence of SEQ ID NO:2 to a nerve injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron in a subject suffering from spinal cord injury, trauma, Alzheimer’s diseases and other neurodegenerative diseases such as MS that are associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron would treat or promote neurite outgrowth in the nerve injury caused by an optic nerve neuron, retinal ganglion neuron or retinal neuron as recited in claims 47-48.  
Thus, it is obvious to treat a nerve injury due to an injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron including spinal cord injury or other neurodegenerative diseases such as MS associated with injury to an optic nerve neuron, a retinal ganglion cell or a retinal neuron via invtravitreal or intraocular administration of a DNA of SEQ ID NO:1 encoding the IGFBPL-1 having the SEQ ID NO:2 in the method of the’849 patent because the results are expected. Note that “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-l, KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP § 2144.07.

SEQ ID NO:2
US-14-002-033-2
; Sequence 2, Application US/14002033
; Patent No. 10842849
; GENERAL INFORMATION
;  APPLICANT: The Schepens Eye Research Institute, Inc.
;  APPLICANT:Chen, Dong Feng
;  APPLICANT:Guo, Chenying
;  TITLE OF INVENTION: COMPOSITION FOR CONTROLLING NEURONAL OUTGROWTH
;  FILE REFERENCE: 36770-519N01US
;  CURRENT APPLICATION NUMBER: US/14/002,033
;  CURRENT FILING DATE: 2013-12-26
;  PRIOR APPLICATION NUMBER: 61/447314
;  PRIOR FILING DATE: 2011-02-28
;  PRIOR APPLICATION NUMBER: PCT/US2012/026931
;  PRIOR FILING DATE: 2012-02-28
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 278
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-002-033-2

  Query Match             100.0%;  Score 1516;  DB 3;  Length 278;
  Best Local Similarity   100.0%;  
  Matches  278;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPRLSLLLPLLLLLLLPLLPPLSPSLGIRDVGGRRPKCGPCRPEGCPAPAPCPAPGISAL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPRLSLLLPLLLLLLLPLLPPLSPSLGIRDVGGRRPKCGPCRPEGCPAPAPCPAPGISAL 60

Qy         61 DECGCCARCLGAEGASCGGRAGGRCGPGLVCASQAAGAAPEGTGLCVCAQRGTVCGSDGR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DECGCCARCLGAEGASCGGRAGGRCGPGLVCASQAAGAAPEGTGLCVCAQRGTVCGSDGR 120

Qy        121 SYPSVCALRLRARHTPRAHPGHLHKARDGPCEFAPVVVVPPRSVHNVTGAQVGLSCEVRA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SYPSVCALRLRARHTPRAHPGHLHKARDGPCEFAPVVVVPPRSVHNVTGAQVGLSCEVRA 180

Qy        181 VPTPVITWRKVTKSPEGTQALEELPGDHVNIAVQVRGGPSDHEATAWILINPLRKEDEGV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VPTPVITWRKVTKSPEGTQALEELPGDHVNIAVQVRGGPSDHEATAWILINPLRKEDEGV 240

Qy        241 YQCHAANMVGEAESHSTVTVLDLSKYRSFHFPAPDDRM 278
              ||||||||||||||||||||||||||||||||||||||
Db        241 YQCHAANMVGEAESHSTVTVLDLSKYRSFHFPAPDDRM 278

SEQ ID NO:1
US-14-002-033-1
; Sequence 1, Application US/14002033
; Patent No. 10842849
; GENERAL INFORMATION
;  APPLICANT: The Schepens Eye Research Institute, Inc.
;  APPLICANT:Chen, Dong Feng
;  APPLICANT:Guo, Chenying
;  TITLE OF INVENTION: COMPOSITION FOR CONTROLLING NEURONAL OUTGROWTH
;  FILE REFERENCE: 36770-519N01US
;  CURRENT APPLICATION NUMBER: US/14/002,033
;  CURRENT FILING DATE: 2013-12-26
;  PRIOR APPLICATION NUMBER: 61/447314
;  PRIOR FILING DATE: 2011-02-28
;  PRIOR APPLICATION NUMBER: PCT/US2012/026931
;  PRIOR FILING DATE: 2012-02-28
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 1093
;  TYPE: DNA
;  ORGANISM: Homo sapiens
US-14-002-033-1

  Query Match             100.0%;  Score 1093;  DB 6;  Length 1093;
  Best Local Similarity   100.0%;  
  Matches 1093;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCGCCGCTGTCCCGGAGCAAGCCATGCCGCGCTTGTCTCTGCTCTTGCCGCTGCTGCTTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CCGCCGCTGTCCCGGAGCAAGCCATGCCGCGCTTGTCTCTGCTCTTGCCGCTGCTGCTTC 60

Qy         61 TGCTGCTGCTGCCGCTGCTGCCGCCGCTGTCCCCGAGCCTTGGGATCCGCGACGTGGGCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TGCTGCTGCTGCCGCTGCTGCCGCCGCTGTCCCCGAGCCTTGGGATCCGCGACGTGGGCG 120

Qy        121 GCCGGCGCCCCAAGTGTGGTCCGTGCCGGCCAGAGGGCTGCCCGGCGCCTGCGCCCTGCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCCGGCGCCCCAAGTGTGGTCCGTGCCGGCCAGAGGGCTGCCCGGCGCCTGCGCCCTGCC 180

Qy        181 CGGCGCCCGGGATCTCGGCGCTCGACGAGTGCGGCTGCTGCGCCCGCTGCCTGGGAGCCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CGGCGCCCGGGATCTCGGCGCTCGACGAGTGCGGCTGCTGCGCCCGCTGCCTGGGAGCCG 240

Qy        241 AGGGCGCGAGCTGCGGGGGCCGCGCCGGCGGGCGCTGTGGCCCCGGCCTGGTATGCGCGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AGGGCGCGAGCTGCGGGGGCCGCGCCGGCGGGCGCTGTGGCCCCGGCCTGGTATGCGCGA 300

Qy        301 GCCAGGCCGCTGGGGCAGCGCCCGAGGGCACCGGGCTCTGCGTGTGCGCGCAGCGCGGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GCCAGGCCGCTGGGGCAGCGCCCGAGGGCACCGGGCTCTGCGTGTGCGCGCAGCGCGGCA 360

Qy        361 CCGTCTGCGGCTCCGACGGTCGCTCGTACCCCAGCGTCTGCGCGCTGCGCCTGCGCGCTC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CCGTCTGCGGCTCCGACGGTCGCTCGTACCCCAGCGTCTGCGCGCTGCGCCTGCGCGCTC 420

Qy        421 GGCACACGCCCCGCGCGCACCCCGGTCACCTGCACAAGGCGCGCGACGGCCCTTGCGAGT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GGCACACGCCCCGCGCGCACCCCGGTCACCTGCACAAGGCGCGCGACGGCCCTTGCGAGT 480

Qy        481 TCGCTCCTGTGGTCGTCGTTCCTCCCCGAAGTGTTCACAACGTCACCGGGGCGCAGGTGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TCGCTCCTGTGGTCGTCGTTCCTCCCCGAAGTGTTCACAACGTCACCGGGGCGCAGGTGG 540

Qy        541 GCCTGTCCTGTGAAGTGAGGGCTGTGCCTACCCCAGTCATCACGTGGAGAAAGGTCACGA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GCCTGTCCTGTGAAGTGAGGGCTGTGCCTACCCCAGTCATCACGTGGAGAAAGGTCACGA 600

Qy        601 AGTCCCCTGAGGGCACCCAAGCACTGGAGGAGCTGCCTGGGGACCATGTCAATATAGCTG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AGTCCCCTGAGGGCACCCAAGCACTGGAGGAGCTGCCTGGGGACCATGTCAATATAGCTG 660

Qy        661 TCCAAGTGCGAGGGGGCCCTTCTGACCATGAGGCCACGGCCTGGATTTTGATCAACCCCC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TCCAAGTGCGAGGGGGCCCTTCTGACCATGAGGCCACGGCCTGGATTTTGATCAACCCCC 720

Qy        721 TGCGAAAGGAGGATGAGGGTGTGTACCAGTGCCATGCAGCCAACATGGTGGGAGAGGCTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TGCGAAAGGAGGATGAGGGTGTGTACCAGTGCCATGCAGCCAACATGGTGGGAGAGGCTG 780

Qy        781 AGTCCCACAGCACAGTGACGGTTCTAGATCTGAGTAAATACAGGAGCTTCCACTTCCCAG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 AGTCCCACAGCACAGTGACGGTTCTAGATCTGAGTAAATACAGGAGCTTCCACTTCCCAG 840

Qy        841 CTCCCGATGACCGCATGTGATGGAGAAATGGTCTTAGAAACATTGATCATGGGATGATGG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CTCCCGATGACCGCATGTGATGGAGAAATGGTCTTAGAAACATTGATCATGGGATGATGG 900

Qy        901 AAAAGTCAAATAACGGATCTTTGTGCTTCATGAAGAGTTGGAAAACCTGTGTGTGTAGAT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 AAAAGTCAAATAACGGATCTTTGTGCTTCATGAAGAGTTGGAAAACCTGTGTGTGTAGAT 960

Qy        961 GACCCCTTTTGTGTGTTTTTAAAAATTAGATGCAAACTAGATCTGTATGCAGATGTAGTT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 GACCCCTTTTGTGTGTTTTTAAAAATTAGATGCAAACTAGATCTGTATGCAGATGTAGTT 1020

Qy       1021 TTTAGCAGGGCAAACAGTGAGAAACGGATTTGCATGTGGCTTTTTTATACTTTTGAAATG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TTTAGCAGGGCAAACAGTGAGAAACGGATTTGCATGTGGCTTTTTTATACTTTTGAAATG 1080

Qy       1081 AATTGTTCCATGA 1093
              |||||||||||||
Db       1081 AATTGTTCCATGA 1093



Conclusion

11.	NO CLAIM IS ALLOWED.
12.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571) 272-4521.  The examiner can normally be reached on Monday-Thursday from 7:00 AM to 5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached at (571) 272-0911.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Chang-Yu Wang
August 26, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649